*348
By the Court,

Ingraham, P. J.
We see no good reason for granting the writ of prohibition asked for on these motions. The writ does not issue to correct irregularities or errors in administering justice by inferior courts, but to prevent courts from going beyond their jurisdiction in the exercise of judicial power in matters over which they have no cognizance. (2 Hill, 367. 7 Wend. 518.) It ought not to issue where the party has a complete remedy in some other and more ordinary form. (2 Hill, 367.)
In the present case, the first ground upon which the writ is asked for is, that the affidavit on which the proceedings complained of were founded did not show certain matters which the relators think were necessary, to justify the issuing of the attachments. This is so clearly a matter of practice in the court, to be remedied first by a motion to the court, secondly, by an appeal to the general term, and next to the common pleas, that it seems only necessary to mention it to show that the error is not to be corrected by a writ of prohibition.
Another ground on which the relator asks for the writ is, that the debt for which the plaintiff was entitled to sue was larger than the jurisdiction of the marine court permitted to be recovered in that court. To obviate this difficulty the plaintiff remitted all over $500, and only sought to recover the latter sum. We think the defendant, who is relator here, has no cause to complain because the plaintiff sees fit to reduce the amount of his indebtedness by relinquishing to the debtor a part of his debt. It does not affect the jurisdictional question. The person, and the subject matter, were both within the jurisdiction of the court, and there is nothing to show that the court attempted to exceed its powers, in rendering judgment for a greater amount than the statute allowed. Nor do we consider it any act in fraud of the jurisdiction of the higher courts, calling for this particular "remedy. At the present day there is no necessity for such proceedings, to preserve the jurisdiction of the courts—cer*349tainly none for applying such a remedy simply because the creditor gives to his debtor one fifth of his indebtedness.
[New York General Term,
February 3, 1862.
Ingraham, Leonard and Olerke, Justices.]
The objection as to counter-claims is also expressly provided for in the act relating to the marine court.
Hone of these grounds show any attempt on the part of the "court to exceed its jurisdiction, or to exercise any authority not conferred upon it by law. There is therefore no reason for issuing this writ, and the order made at special term, denying this application, should be affirmed.